Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2017

The Court of Appeals hereby passes the following order:

A17A2076. DAVID WAYNE SPRATLIN, JR. v. THE STATE.

      In 2013, David Wayne Spratlin, Jr., pled guilty to possession of
methamphetamine and obstruction of an officer, and the trial court gave him a partially
probated sentence. In 2014, the trial court revoked Spratlin’s probation after finding
that he had violated conditions of his probation by committing new felony and
misdemeanor offenses and using methamphetamine. In 2017, Spratlin filed a “Motion
for Modification/Reduction of Sentence,” which the trial court denied. Spratlin then
filed this direct appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of this appeal is the revocation of
Spratlin’s probation, he was required to file an application for discretionary appeal in
order to obtain appellate review. See OCGA § 5-6-35 (a) (5); Todd v. State, 236 Ga.
App. 757, 758 (513 SE2d 287) (1999); White v. State, 233 Ga. App. 873, 874 (505 SE2d
228) (1998). His failure to do so deprives us of jurisdiction over this direct appeal,
which is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/10/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Wi tness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.